


109 HR 6190 IH: Immigration Relief and Protection Act

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6190
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reduce the number of innocent victims of immigration
		  fraud by making certain immigration consultant practices criminal
		  offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration Relief and Protection Act
			 of 2006.
		2.FindingsCongress finds the following:
			(1)The number of
			 fraudulent immigration consultants preying upon immigrants seeking assistance
			 has risen dramatically in recent years.
			(2)Fraudulent
			 immigration consultants extract money from aliens, including fees or
			 compensation for services not provided, and give false promises, misleading
			 statements, and baseless guarantees.
			(3)Many unscrupulous
			 consultants claim that they are immigration attorneys.
			(4)Fraudulent
			 consultants claim that they have close connections to United States Citizenship
			 and Immigration Services.
			(5)Victims of
			 immigration fraud are usually afraid to report fraud to Government officials
			 because they are unsure of their rights and are too fearful of
			 deportation.
			3.DefinitionsIn this Act:
			(1)AttorneyThe
			 term attorney means any individual who is a member in good
			 standing of the bar of the highest court of any State, possession, territory,
			 Commonwealth, or the District of Columbia, and is not under any order of any
			 court suspending, enjoining, restraining, disbarring, or otherwise restricting
			 such person in the practice of law.
			(2)Accredited
			 representativeThe term accredited representative
			 means any individual or organization that has been accredited by the Board of
			 Immigration Appeals pursuant to section 292 of title 8, Code of Federal
			 Regulations.
			(3)CompensationThe
			 term compensation means money, property, promise of payment, or
			 any other consideration, provided directly or indirectly.
			(4)Immigration
			 consultantThe term immigration consultant—
				(A)means any
			 individual, organization, or entity that in exchange for compensation or the
			 expectation of compensation, promises to provide or provides assistance or
			 advice on an immigration matter; and
				(B)does not include
			 any attorney, individual employed by and working under the direct supervision
			 of one or more attorneys, or any accredited representative.
				(5)Immigration
			 matterThe term immigration matter means any
			 proceeding, filing, or action affecting the immigration or citizenship status
			 of any individual which arises under any immigration or naturalization law,
			 Executive order, Presidential proclamation, or action of United States
			 Citizenship and Immigration Services, other component of the Department of
			 Homeland Security, the Department of State, or the Department of Labor.
			4.Prohibited acts
			 and criminal penalties
			(a)Prohibited
			 actsIt shall be unlawful for any immigration consultant to
			 intentionally or with reckless disregard for the truth to—
				(1)make any false or
			 misleading statement, guarantee, or promise to any client, prospective client,
			 or the public while providing, offering, or advertising services;
				(2)make any statement
			 indicating or implying that the immigration consultant can or will obtain
			 special favors from, or has special influence with, any government
			 agency;
				(3)demand or retain
			 any fees or compensation for services not performed, or costs that are not
			 actually incurred;
				(4)represent that a
			 fee may be charged, or charge a fee for the distribution, provision, or
			 submission of any official document or form issued or promulgated by a State or
			 Federal governmental entity, or for a referral of the client to another
			 individual or entity that is qualified to provide services or assistance which
			 the immigration consultant will not provide;
				(5)refuse to return
			 any document or fail to provide copies supplied by, prepared on behalf of, or
			 paid for by, any client or prospective client, even in the event of a fee
			 dispute;
				(6)select forms to be
			 filed with any government agency in connection with an immigration
			 matter;
				(7)disclose any
			 information to, or file any forms or documents with, immigration or other
			 authorities without the knowledge or consent of the client;
				(8)engage in the
			 unauthorized practice of law in connection with an immigration matter, as such
			 is defined by applicable State statutes, regulations, rules, or municipal
			 ordinances, in conjunction with an immigration matter; or
				(9)hold himself or
			 herself out to any client, prospective client, or to the public as engaging in
			 or entitled to engage in the practice of law, or uses any title in any
			 language, such as notario or notary public, to
			 convey attorney status.
				(b)Criminal
			 penaltiesAny immigration consultant who commits any act set
			 forth in subsection (a) shall be fined under title 18, United States Code,
			 imprisoned not more than five years, or both.
			5.Advertisement
			 disclaimer, notice, and written contract
			(a)Advertisement
			 disclaimerIt shall be unlawful for an immigration consultant to
			 make any advertisement unless the advertisement includes a statement that the
			 immigration consultant is not an attorney, that the immigration consultant
			 cannot provide legal advice or select forms for use by clients or prospective
			 clients, and that the immigration consultant cannot obtain special favors from
			 and has no special influence with, United States Citizenship and Immigration
			 Services.
			(b)NoticeIt
			 shall be unlawful for an immigration consultant to perform immigration
			 consulting services unless, in any office in which an immigration consultant
			 meets with clients or prospective clients, the immigration consultant has
			 conspicuously displayed a notice, no smaller than 12 inches by 20 inches and in
			 boldface print no smaller than 1 inch in height, that includes—
				(1)a
			 statement that the immigration consultant is not an attorney, cannot select
			 forms for use by the client, and cannot provide legal services in any
			 immigration matter; and
				(2)a
			 statement that the immigration consultant cannot obtain special favors from,
			 and has no special influence with, United States Citizenship and Immigration
			 Services.
				(c)Written
			 contractIt shall be unlawful for an immigration consultant
			 knowingly to act in an immigration matter unless the immigration consultant has
			 entered into a written contract (in both English and the other principal
			 language of the client, if not English) with the client that includes—
				(1)a
			 description of all services to be performed by the immigration consultant under
			 the agreement;
				(2)the amount to be
			 paid by the client;
				(3)a
			 statement, printed on the face of the contract in boldface type no smaller than
			 10 point, that the immigration consultant is not licensed and authorized to
			 practice law in the State in which the immigration consultant’s services are to
			 be performed and is unable to perform legal services;
				(4)a
			 statement, printed on the face of the contract in boldface type no smaller than
			 10 point, that any document provided to the immigration consultant in
			 connection with the immigration matter may not be retained by the immigration
			 consultant and must be returned to the client at any time requested by the
			 client;
				(5)a
			 statement that the client may rescind the contract within 72 hours of the time
			 it is executed and receive a full refund of all monies paid to the immigration
			 consultant; and
				(6)a
			 statement certifying that a copy of the contract has been provided to the
			 client upon execution of the contract.
				(d)Criminal
			 penaltiesAny immigration consultant who knowingly fails to
			 perform any requirement set forth in this section shall be fined under title
			 18, United States Code, imprisoned not more than one year, or both.
			6.Civil
			 enforcement
			(a)Aggrieved
			 partiesAny individual aggrieved by reason of any violation of
			 section 4 or 5 may commence a civil action in any appropriate United States
			 district court for the relief set forth in subsection (d).
			(b)Civil actions by
			 the Attorney GeneralIf the Attorney General has reasonable cause
			 to believe that any individual or group of individuals is being, has been, or
			 may be injured by reason of any violation of section 4 or 5, the Attorney
			 General may commence a civil action in any appropriate United States district
			 court for the relief set forth in subsections (d) and (e).
			(c)Civil actions by
			 state attorneys generalIf the attorney general of a State has
			 reasonable cause to believe that any individual or group of individuals is
			 being, has been, or may be injured by reason of any violation of section 4 or
			 5, such attorney general may commence a civil action in the name of such State,
			 as parens patriae on behalf of individuals residing in such State, in any
			 appropriate United States district court for the relief set forth in
			 subsections (d) and (e).
			(d)ReliefIn
			 any civil action brought under this section, the court may award appropriate
			 relief, including temporary, preliminary, or permanent injunctive relief and
			 compensatory and punitive damages, as well as the costs of suit and reasonable
			 fees for attorneys and expert witnesses. Injunctive relief may include, where
			 appropriate, an order temporarily or permanently enjoining the defendant from
			 serving as an immigration consultant in any immigration matter.
			(e)Civil
			 penaltiesIn addition to the relief provided for in subsection
			 (d) which the Attorney General or any State attorney general may seek on behalf
			 of an aggrieved individual or individuals, the court may also assess a civil
			 penalty not exceeding $50,000 for a first violation and $100,000 for subsequent
			 violations when sought by the Attorney General or any State attorney
			 general.
			7.Task
			 forces
			(a)Establishment of
			 task forcesThe Attorney General shall establish task forces
			 composed of Federal investigatory and prosecutorial personnel, and any State or
			 local personnel who may be assigned by the States in which they are employed to
			 serve, in the eight districts determined by the Attorney General to contain the
			 largest numbers of aliens subject to violations of sections 4 and 5. Such task
			 forces shall investigate, criminally prosecute, and bring civil suits based on
			 violations of sections 4 and 5, section 274C of the Immigration and Nationality
			 Act (8 U.S.C. 1324c), section 1546 of title 18, United States Code, and any
			 other applicable Federal, State, or local law.
			(b)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Homeland Security $10,000,000 for fiscal year 2007 and each subsequent
			 fiscal year to carry out this section.
				(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) are
			 authorized to remain available until expended.
				8.Outreach by
			 Secretary of Homeland Security
			(a)Outreach
			 programThe Secretary of Homeland Security shall establish a
			 program to inform aliens about—
				(1)the obligations of
			 immigration consultants under this Act;
				(2)methods of law
			 enforcement, redress, and assistance under this Act and any other related law,
			 regulation, or program established by the Department of Homeland Security or
			 other Federal, State, or local agency; and
				(3)the hotline to be
			 established under subsection (b).
				(b)HotlineThe
			 Secretary of Homeland Security shall establish a toll-free hotline to be used
			 by aliens and others with knowledge or information of violations of sections 4
			 and 5, section 274C of the Immigration and Nationality Act (8 U.S.C. 1324c),
			 section 1546 of title 18, United States Code, or any other applicable Federal,
			 State, or local law. Callers may provide information anonymously. In situations
			 determined appropriate by the Secretary of Homeland Security, callers or
			 information provided by callers shall be forwarded to appropriate Federal or
			 State law enforcement authorities.
			(c)Authorization of
			 Appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Homeland Security $7,000,000 for fiscal year 2007 and each subsequent fiscal
			 year in order to carry out this section.
				(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) are
			 authorized to remain available until expended.
				9.Confidentiality
			(a)In
			 generalExcept as otherwise provided in this section, neither the
			 Secretary of Homeland Security nor any other official or employee of the
			 Department of Homeland Security or of any bureau or agency thereof may use the
			 information provided by any individual (including an alien not lawfully present
			 in the United States) in relation to a violation of sections 4 and 5 for any
			 purpose other than to carry out this Act. If such information is provided by an
			 alien not lawfully present in the United States, such information shall not be
			 used for the purpose of identifying or removing the alien from the United
			 States or imposing other sanctions against the alien.
			(b)ExceptionSubsection
			 (a) shall not apply if the Secretary of Homeland Security or other official or
			 employee of the Department of Homeland Security or of any bureau or agency
			 thereof determines that the information referred to in such subsection was not
			 provided in good faith in conjunction with a credible report relating to a
			 violation of this Act, but was provided in order to evade the application of
			 Federal immigration law.
			(c)Criminal
			 penaltyWhoever knowingly uses information in violation of this
			 section shall be fined not more than $10,000.
			10.Nonpreemption of
			 more protective State and local lawsThe provisions of this Act shall supersede
			 State and local laws, regulations, and municipal ordinances only to the extent
			 that such State and local laws, regulations, and municipal ordinances impede
			 the application of any provision of this Act. States and localities may impose
			 requirements supplementing the requirements imposed by this Act.
		
